Citation Nr: 1202733	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-22 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for laxity, left knee, including a separate compensable rating for a tender scar. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to September 1993 and from March 1994 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Waco, Texas.  The issue has been expanded to include entitlement to a separate, compensable rating for a tender scar based on the Veteran's testimony at a hearing that was held before the undersigned Acting Veterans Law Judge in July 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Veteran submitted additional information in support of his claim and requested that the Board remand his claim to allow the RO to consider this evidence.  

Additionally, at his hearing in July 2011 the Veteran claimed that the severity of his left knee disability had increased since the time of his prior VA contract examination in October 2008.  Under these circumstances, the Board finds that a new examination is warranted in order to determine the current severity of the Veteran's left knee disability.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).  

Finally, the record does not reflect that the Veteran was provided with proper Veterans Claims and Assistance Act (VCAA) notice regarding what the evidence needed to show in support of his claim for a higher rating for his left knee disability.  While his claim dated in July 2008 for a temporary total evaluation due to surgery requiring convalescence was accepted as also being a request for an increased evaluation for his left knee, he was provided VCAA notice only with respect to what the evidence needed to show in order to support the temporary total evaluation.  He was not provided notice with respect to his inferred claim for an increased rating for his left knee disability, nor was he provided notice of the manner whereby VA assigns ratings and effective dates for service connected disabilities in connection with the claim at issue.  Dingess v. Nicholson, 19 Vet. App. 473 (2006) 

Given the other needed development in this case, more recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the Veteran with proper VCAA notice regarding what the evidence needs to show in order to support a higher evaluation for his left knee disability.  Such notice should comply with all applicable laws and regulations governing the provision of such notice.  

2.  Contact the Veteran and request that he identify all treatment that he received for his left knee since April 2010.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

3.  Provide the Veteran with a new examination to determine the current severity of his left knee disability.  The examiner should review the claims file in connection with the examination.  All symptoms and functional effects of the Veteran's laxity, left knee should be set forth in detail.  The examiner should also conduct an examination of any scars that are present on the Veteran's left knee which may be associated with his service connected left knee disability.  

4.  After completion of the above development, the Veteran's claim should be readjudicated, considering all of the evidence that was developed subsequent to the prior statement of the case (SOC) that was issued in this case.  If the determination remains less than fully favorable to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
R. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



